Exhibit 10.21

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 28, 2019 (the
“Effective Date”) by and between LiveXLive Media, Inc., a Delaware corporation
(the “Company”) and Michael Bebel (“Executive”).

 

The Company and Executive sometimes are referred to herein collectively as the
“Parties” and each individually as a “Party.”

 

The Company and Executive, intending to be legally bound, agree as follows:

 

1 Employment. On the terms and subject to the conditions contained herein, the
Company hereby employs Executive, and Executive accepts such employment with the
Company.

 

2 Term. This Agreement is effective as of the Effective Date. The Company agrees
to employ Executive in accordance herewith during the period starting on the
Effective Date and ending on and inclusive of the date three (3) years
thereafter, subject to any earlier termination of Executive’s employment
hereunder pursuant to Article 7. The period starting on the Effective Date and
ending on and inclusive of the date three (3) years thereafter, regardless of
any termination of Executive’s employment hereunder, is referred to herein as
the “Term”. The period starting on the Effective Date and ending on and
inclusive of the earlier of (a) the date three (3) years thereafter, and (b) the
Termination Date (as defined in Section 8.1) is referred to herein as the
“Employment Period”.

 

3 Position and Duties. The Company agrees that during the Employment Agreement:

 

3.1 Title; Reporting

 

(a) (i) The provisions of this Section3.1(a) are subject to
Sections3.1(b),3.1(c), and3.1(d).

 

(ii) The Company will employ Executive as the Senior Executive Vice President of
the Company. Other than (x) the Chief Executive Officer of the Company (the
“CEO”) and (y) the President, if any, of the Company (the “President”), and
subject to the Reporting Exception (as defined in Section 3.1(b)), Executive
will be the most senior executive officer of the Company and of each and all of
its Affiliates (as defined in Section 9.5(a)) (the Company, together with all of
its Affiliates, are referred to herein collectively as the “Company Group”).
Executive will report solely and directly (A) to the CEO, or (B)if so directed
in writing by the board of directors of the Company (the “Board”) or by the CEO,
to the President, if any, (the individual to whom Executive reports pursuant to
clauses (A) or (B) above, the “Approved Reporting Officer”). Other than the CEO
and the President, if any, and subject to the Reporting Exception, no other
employee or officer of the Company Group will have any authorities, duties,
offices, positions, powers, reporting relationships, responsibilities, or titles
equal or superior to those of Executive, except that each of the Chief Financial
Officer of the Company (the “CFO”), the Chief Strategy Officer of the Company
(the “CSO”), the Chief Development Officer of the Company (the “CDO”), the
President of Programming and Content Development of the Company (the “President
of Programming”), and the General Counsel of the Company (the “GC”) is permitted
to have authorities, duties, offices, positions, powers, reporting
relationships, responsibilities, or titles equal to, but not superior to or the
same as, those of Executive(the foregoing exception solely with respect to the
CFO, the CSO, the CDO, the President of Programming and the GC, the “Designated
Officers Exception”). The Company acknowledges and agrees that the title and
office of the President of Programming is different from the title and office of
the President, and that at all times during the Term the title and office of the
President is and will be senior in all respects to the office and title of the
President of Programming.

 



Page 1

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(iii) Other than the CEO and the President, if any, and subject to the
Designated Officers Exception and the Reporting Exception, the Company will not
(A) appoint any other person to a position more senior than, or equivalent in
status to, that held by Executive (whether in terms of any authorities, duties,
offices positions, powers, reporting relationships, responsibilities, titles, or
otherwise), (B) appoint any other person to act jointly with Executive, or (C)
require Executive to share with any person any of Executive’s authorities,
duties, powers, reporting relationships, responsibilities, or titles. Subject
only to (x) Section 3.1(a)(iv) and (y) the Reporting Exception, each and all of
the employees and officers of the Company Group (including the most senior
executives of each Affiliate of the Company and of the Company’s and its
Affiliates’ respective operating units and divisions) will report directly to
Executive or, at Executive’s election, to any designee(s) of Executive.

 

(iv) Notwithstanding anything to the contrary contained herein: (A)the CEO may
cause each of the following, but no other persons, to report directly to the CEO
rather than to Executive: (i)the CFO,(ii)the CSO, (iii) the CDO, (iv) the
President of Programming of Programming and (v) the GC, (B)the CEO, or the
Board, may cause employees solely or primarily performing finance, accounting,
human resources, or investor relations functions to report directly to the CFO,
(C) subject to the condition that the CEO or the Board causes the CSO to inform
Executive of all strategy, mergers and acquisitions, and related matters (in
each case whether actual, potential, pending, completed, or otherwise)in regards
to the Company Group or any member thereof on a timely manner and on a regular
basis, the CEO or the Board may cause employees solely or primarily performing
strategy, mergers and acquisitions, and related functions to report directly to
the CSO, (D) subject to the condition that the CEO or the Board causes the CDO
to inform Executive of all business development activities and all other
activities of the CDO (in each case whether actual, potential, pending,
completed, or otherwise)in regards to the Company Group or any member thereof on
a timely manner and on a regular basis, the CEO or the Board may cause employees
solely or primarily performing business development functions to report directly
to the CDO, (E) subject to the condition that the CEO or the Board causes the
President of Programming to inform Executive of all programming and content
development activities and all other activities of the President of Programming
(in each case whether actual, potential, pending, completed, or otherwise)in
regards to the Company Group or any member thereof on a timely manner and on a
regular basis, the CEO or the Board may cause employees solely or primarily
performing programming or content development functions to report directly to
the President of Programming, and (F) the CEO or the Board may cause the GC of
the Company to report directly to both the CEO and to Executive may cause
employees solely or primarily performing legal functions to report directly to
the GC.

 

(b) Notwithstanding Section 3.1(a), and subject to Section 3.1(c): (i) with
respect to any entity acquired by the Company which becomes an Affiliate of the
Company after the Effective Date (an “Acquired Entity”), the failure of the
Company to cause all employees of such Acquired Entity to report directly or
indirectly to Executive, in and of itself, shall not constitute a breach of this
Agreement or a basis for the Executive’s termination for Good Reason pursuant to
Section 7.6; and (ii) the CEO or the Board may cause only the most senior
executive officer of any Acquired Entity (and any successor to such most senior
executive officer) to report directly to the CEO rather than to Executive (the
exception set forth in this clause (ii), the “Reporting Exception”). If the CEO
or the Board causes only the most senior executive officer of an Acquired Entity
to report directly to the CEO rather than to Executive pursuant to and in
accordance with this Section 3.1(b), then during the period in which such
officer (or any successor) reports directly to the CEO rather than to Executive
in accordance herewith, the Acquired Entity of which such officer is the most
senior executive officer is referred to herein as an “Exempt Subsidiary”.

 



Page 2

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(c) Without limiting the general provisions of Section 3.1(a), and
notwithstanding any express exceptions thereto, including the Designated
Officers Exception and the Reporting Exception, the Company agrees that at all
times during the Term:

 

(i) Executive’s authorities, duties, powers, and responsibilities will include
all of Executive’s authorities, duties, powers, and responsibilities as of the
Effective Date, including (A) the day-to-day control, direction, management, and
supervision of the following functions for the Company Group: operations and
operational resources; marketing; sales; products; content programming (subject
to the last sentence of this Section 3.1(c)(i)); and technology and technology
development (each of the foregoing, a “Protected Function”), and (B) general
supervision, direction, and control of the day-to-day business and affairs of
Slacker, Inc., (including any successor or assign of Slacker, Inc. that is a
member of the Company Group) (“Slacker”) and the business conducted using the
assets owned or controlled by Slacker. Notwithstanding the foregoing, only
during any period of the Term in which a person holds the title and office of
President of Programming, only the functions of creating, developing, and
producing content programming for the Company Group do not constitute a
Protected Function hereunder, but in each case only if, and then only to the
extent, any such function is delegated to the President of Programming by the
CEO or the Board; and

 

(ii) all employees who solely or primarily perform services relating to any
Protected Function or who solely or primarily perform functions for Slacker,
including the Chief Operating Officer of the Company, the Chief Marketing
Officer of the Company, the Chief Technology Officer of the Company (or, if any
of the foregoing titles does not exist at any time during the Term, the closest
equivalent title thereto), and the most senior officer of Slacker, will report
directly to Executive or Executive’s designee.

 

(d) [RESERVED]

 

3.2 Duties. Executive will have general supervision, direction, and control of
the day to day business and affairs of the Company Group excluding only each
Exempt Subsidiary (if any), subject to (x) the budget of the Company then in
effect, and, (y) without limiting the provisions of Section 7.6, the direction
and control of the Approved Reporting Officer. Subject to the reasonable
direction and control of the Board and such Written Policies (as defined below)
as may be established from time to time by the Board, the authority and
responsibilities of the Executive shall include: (a) managing the day-to-day
business operations of the Company Group; (b) supervising, coordinating, and
managing the Company Group’s business, operations, activities, operating
expenses, and capital allocation; (c) matters relating to the Company Group’s
employees and officers (other than employment matters relating to (t)the CEO,(u)
the President, if any, (v) the CFO, but only if the CEO causes the CFO to report
to the CEO rather than to Executive, (w) the CSO, but only if the CEO causes the
CSO to report to the CEO rather than to Executive, (x) the CDO, but only if the
CEO causes the CDO to report to the CEO rather than to Executive, (y) the
President of Programming, but only if the CEO causes the President of
Programming to report to the CEO rather than to Executive, (z) the GC, but only
if the CEO causes the GC to report to the CEO rather than to Executive, and (z)
any individual who the CEO causes to report directly to the CEO rather than to
Executive pursuant to and in accordance with the Reporting Exception), including
hiring, terminating, setting compensation of, the positions or titles (including
promotions) of, and allocating responsibilities of such employees and officers
subject to the applicable Written Policies, if any; and (d) such other
authorities, duties, powers, and responsibilities typically exercised by a
Senior Executive Vice President. As used herein, “Written Policy(ies)” shall
mean, and include, any policy or procedure of the Company, the Board or the
Compensation Committee of the Board (the “Compensation Committee”), as the case
may be, in each case which has been set forth in writing and (i) delivered to
the Executive or (ii) of which the Executive has been informed in writing.

 

3.3 Location. Executive’s principal place of business will be the Company’s
principal executive offices located in the metropolitan Los Angeles, California
area.

 

3.4 Confidentiality, Non-Interference and Invention Assignment. As a condition
of employment, Executive shall execute and comply with the Confidentiality,
Non-Interference and Invention Assignment Agreement attached hereto as Exhibit
“A” (“Confidentiality Agreement”).

 



Page 3

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

4 Services. During the Employment Period, Executive shall devote substantially
all of Executive’s working time, attention, and efforts to the Company,
excluding any periods for illness, incapacity, and vacations, subject to the
policies established by the Compensation Committee, except as otherwise
specifically provided herein. Notwithstanding the immediately preceding sentence
or anything to the contrary contained herein, during the Employment Period
Executive is permitted (a) to serve on the boards of directors, the boards of
trustees, or any similar governing bodies, of any corporations or other business
entities, of any charitable, educational, religious, or public service
organizations, or of any trade associations, (b) to engage in charitable
activities and community affairs, (c) to engage in venture investing, and (d) to
manage Executive’s personal investments, in each case so long as such activities
are disclosed to the Board, do not compete with the business of the Company, and
do not interfere with Executive’s performance of this Agreement and which shall
take first priority over all other such activities as determined in the
reasonable discretion of the Board. The Company hereby acknowledges and agrees
that all such activities conducted by Executive as of the Effective Date
(including all boards of directors on which Executive serves as of the Effective
Date) which are listed in Schedule “1” to this Agreement, do not interfere with
Executive’s performance of this Agreement and do not compete with the business
of the Company.

 

5 Compensation

 

5.1 Base Salary

 

(a) During the Employment Period, the Company shall pay to Executive a cash base
salary at the following applicable rates: (i) during the period starting on the
Effective Date and ending on the date immediately prior to the date on which the
Salary Increase Event (as hereinafter defined) occurs: at the rate of not less
than Two Hundred Seventy Five Thousand Dollars ($275,000) per annum; and (ii)
from and after the date on which the Salary Increase Event occurs: at the rate
of not less than Three Hundred Twenty Five Thousand Dollars ($325,000) per
annum. During the Employment Period the Board (or the Compensation Committee)
shall review Executive’s annual cash base salary not less frequently than on an
annual basis and may increase (but not decrease, including as it may be
increased from time to time) such base salary. Executive’s annual cash base
salary, as it may be increased from time to time, is referred to herein as the
“Base Salary”. The Company shall pay the Base Salary to Executive in accordance
with the Company’s generally applicable payroll practices for senior executive
officers, but not less frequently than in equal monthly installments.

 

(b) For the purposes hereof, the term “Salary Increase Event” has the meaning
set forth on Schedule 5.1(b) attached hereto and incorporated herein by
reference.

 

5.2 Reimbursement of Relocation Expenses. The Company acknowledges that prior to
the Effective Date Executive relocated his primary residence to work full time
from the Company’s principal executive offices located in the metropolitan Los
Angeles, California area. In addition to the Base Salary and the Performance
Bonus (as defined in Section 5.3), on or before the date thirty (30) days
following the date of occurrence of the Salary Increase Event the Company shall
(a) reimburse Executive for all costs, expenses, and fees incurred by Executive
in connection with Executive so relocating his primary to the Los Angeles,
California area to work full time from the Company’s principal executive offices
(“Relocation Expenses”) in an amount not to exceed Thirty Five Thousand Dollars
($35,000) and (b) concurrently therewith pay to Executive an additional amount
(the “Relocation Gross-Up”) such that the net after-tax proceeds to Executive of
the reimbursement of his Relocation Expenses and the Relocation Gross-Up (at his
then-current combined state and federal marginal income tax rates) is equal to
Executive’s reimbursable Relocation Expenses.

 



Page 4

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

5.3 Annual Performance Bonus.

 

(a) In addition to the Base Salary, Executive is eligible to earn an annual
fiscal year cash performance bonus (a “Performance Bonus”) for each whole or
partial fiscal year of the Employment Period in accordance with the Company’s
annual bonus plan applicable to the Company’s senior executives (the “Annual
Plan”). (The fiscal year, as of the Effective Date, is April 1 to March 31.) The
Company agrees to use its good faith efforts to establish, or cause the
establishment of the Annual Plan prior to March 31, 2019. Executive’s “target”
Performance Bonus shall be one hundred percent (100%) of Executive’s average
annualized Base Salary during the fiscal year for which the Performance Bonus is
earned (disregarding any reduction to the Base Salary in violation of this
Agreement). Executive’s “target” Performance Bonus is referred to herein as the
“Target Bonus.” On or before the date sixty (60) days after the first day of
each fiscal year of the Company occurring during the Employment Period the
Compensation Committee shall meaningfully consult with Executive in connection
with establishing the performance objectives for determining Executive’s
Performance Bonus for the respective fiscal year, provided that the final
determination shall remain in the complete and sole discretion of the
Compensation Committee and the Board.

 

(b) The Company agrees that the performance objectives established under the
Annual Plan for Executive will be no less favorable in the aggregate to
Executive than the objectives established and used under the Annual Plan to
determine the amount of the annual cash bonus payable to any other executive
officer of the Company Group who participates in the Annual Plan (other than the
CEO). Except as otherwise provided herein: (i) depending on such performance in
any particular whole or partial fiscal year, and on the criteria set forth in
the Annual Plan, the actual amount of the Performance Bonus for that fiscal year
may be less than, equal to, or greater than the Target Bonus; (ii) the Company
shall pay each Performance Bonus to Executive at the same time that annual cash
bonuses are paid to the other senior executive officers of the Company Group,
but in no event later than the fifteenth (15th) day of the third month following
the end of the applicable fiscal year for which the Performance Bonus is earned;
and (iii) except as provided in Article 8, Executive shall not be entitled to
receive any Performance Bonus if Executive is not employed on the date on which
annual cash bonuses for the applicable fiscal year are paid (or are payable in
accordance with this Section 5.3), provided that, if the Executive’s employment
shall end at the end of the Term, the Performance Bonus, if any, for the last
fiscal year of the Term shall be payable as if the Executive was employed on the
date on which annual cash bonuses for the applicable fiscal year are paid (or
are payable in accordance with this Section 5.3) and shall be prorated based on
the ratio of (x) the total number of calendar days elapsed in such fiscal year
through and inclusive of the date on which the Term ends, to (y) the total
number of calendar days in that fiscal year.

 

5.4 Initial Equity Grant. The following is in addition to any other equity-based
compensation or equity awards the Company or any other member of the Company
Group grants to Executive on or after the Effective Date (including any Other
Equity Awards, as defined in Section 8.1):

 

(a) The Company acknowledges and confirms that prior to the Effective Date the
Company granted to Executive nonqualified options (the “Options”) to purchase a
total of three hundred fifty thousand (350,000) shares of the Company’s common
stock, par value $0.001 (collectively, the “Shares”, and each, individually, a
“Share”), at an exercise price equal to Four and 00/100 Dollars ($4.00). The
Options (i) have a term of ten (10) years from the date of grant, and (ii)
subject to Article 8, vest annually starting on January 31, 2018 as to one-third
(1/3) of the Shares every anniversary thereafter (such that the Options shall be
fully vested as of January 31, 2021), provided that on each such vesting date,
Executive is employed by the Company (except as otherwise provided in Article
8). Subject to Article 8, each tranche of Shares subject to the Options shall
become exercisable on the earlier of (x) one (1) year after the date each
tranche shall vest, (y) the second anniversary of the Effective Date, or (z) the
earliest date vested equity awards become exercisable or transferable for
similarly situated executives of the Company. Notwithstanding the foregoing, in
the event of a “Change of Control” (as defined in the Company’s 2016 Equity
Incentive Plan (the “2016 EIP”)) any unvested portion of the Options shall vest
and become exercisable effective immediately prior to such event.

 



Page 5

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(b) In addition to the Options, the Company shall grant to Executive, as soon as
practicable following the Effective Date, five hundred thousand (500,000)
restricted stock units (“RSUs”). Subject to Article 8, the RSUs shall vest as
follows: (i) a number of RSUs equal to the Initial Vested Amount (as hereinafter
defined) shall vest on the later of (A) the date six (6) months after the
Effective Date and (B) the earlier of (x) the expiration of any “lock up”
agreement in respect of shares of capital stock of the Company to which
Executive is subject, and (y) June 30, 2019 (the applicable date determined
pursuant to clauses (A) and (B) above, (the “Initial Vesting Date”); and (ii) a
number of RSUs equal to the Additional Vested Amount (as hereinafter defined)
shall vest on such date every three (3) months thereafter through the date three
(3) years after the Effective Date, provided that on a particular vesting date
Executive is employed by the Company (except as other provided in Article 8).
The RSUs will be evidenced by an Award Agreement (as defined in the 2016 EIP)
between the Company and Executive and the provisions of which comply with this
Agreement. Notwithstanding the foregoing, in the event of a “Change of Control”
(as defined in the 2016 EIP) any unvested RSUs shall vest in full effective
immediately prior to such event. Each vested RSU shall be settled by delivery to
Executive of one share of common stock of the Company per vested RSU as soon as
practicable after the applicable vesting date, but in no event later than March
15 of the calendar year immediately following the calendar year in which the
applicable vesting date occurred (each such applicable date, the “Settlement
Date”). Any fractional RSUs resulting from the application of the vesting
schedule shall be aggregated and the RSUs resulting from such aggregation shall
vest on the final vesting date. Upon each Settlement Date, Executive shall be
entitled, at his discretion and to the extent permitted by applicable law, to
satisfy his tax obligations arising in connection with the settlement of his
RSUs through the sale by Executive in the open market of a number of shares of
common stock of the Company underlying the RSUs up to the maximum applicable
withholding rate. As permitted by law and subject to any required consents, on
or before each Settlement Date, the Company shall use its commercially
reasonable efforts to file a Registration Statement on Form S-8 with the SEC to
allow the Executive (and if permitted by the Company, other senior executives)
to settle a number of RSUs sufficient to cover his employment tax obligation
arising in connection with the settlement of his RSUs in the open market
pursuant to such Form S-8.For the purposes of this Agreement: (I) the term
“Initial Vested Amount” means the amount determined by the following formula:
[ex10-21_001.jpg], where “A” is the total number of calendar days occurring
during the period from the Effective Date through the Initial Vesting Date; and
(II) the term “Additional Vested Amount” means the amount determined by the
following formula: [ex10-21_002.jpg].

 

5.5 Tax Withholding. The Company may withhold from any amounts payable
hereunder, including any amounts payable pursuant to this Article 5 or pursuant
to Article 8, any applicable federal, state, and local taxes that the Company is
required withhold pursuant to any applicable law.

 

6 Benefits; Perquisites; Expenses

 

6.1 Benefits. Except as otherwise agreed to by the Executive or elected by the
Executive in any applicable voluntary election materials, Executive shall be
eligible to participate in and shall receive all or comparable benefits under
all welfare plans, pension plans, fringe benefit plans, other benefit plans, and
all other arrangements, plans, policies, and programs in each case (w) that the
Company makes available generally to the senior executives of the Company or of
any other member of the Company Group (other than the CEO or the President, if
any), (x) that are sponsored or maintained by any member of the Company Group or
to which any member of the Company Group contributes, (y) on a basis no less
favorable than the basis as such arrangements, plans, policies, and programs are
applicable or made available to the other senior executives of any member of the
Company Group (other than the CEO and the President, if any), and (z) whether
now existing or established hereafter, including (a) all accidental death,
business travel insurance, death benefits, dental, disability (including
short-term disability and long-term disability), flexible spending accounts,
health, hospitalization, life insurance, long term care, medical, prescription
drug, salary continuation, sickness, surgical, vacation, vision, welfare,
wellness, and similar arrangements, plans, policies, or programs, and (b) all
change in control, deferred compensation, deferred stock unit, executive
compensation, incentive (or other) bonus (whether short-term, long-term, or
otherwise), other equity-based compensation, pension, profit sharing, restricted
stock, restricted stock unit, retention, retirement, savings, stock appreciation
right, stock option, stock purchase, supplemental retirement, and similar
arrangements, plans, policies, and programs (collectively, the “Benefit Plans”).
The Company agrees that Executive’s eligible dependents shall have the right to
participate in all Benefit Plans as permitted in accordance with the applicable
terms of the respective Benefit Plan and that the Company’s medical and hospital
plan shall provide coverage for Executive’s eligible dependents.

 



Page 6

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

6.2 Perquisites. Executive is entitled to receive such perquisites that the
Company generally provides to its other senior executive officers in accordance
with the then-current policies and practices of the Company.

 

6.3 Vacation. Executive is entitled to not less than four (4) weeks of paid
vacation during each calendar year, taken in accordance with the generally
applicable policies and procedures of the Company.

 

6.4 Business Expenses. The Company shall promptly pay or reimburse Executive for
all reasonable expenses incurred or paid by Executive during the Term in the
performance of the Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may reasonably
require and in accordance with the generally applicable policies and procedures
of the Company.

 

6.5 Indemnification

 

(a) The Company shall indemnify and hold harmless Executive to the fullest
extent permitted by law from and against any and all expenses (including:
attorneys’ fees, fees of experts, witness fees, fees of other professional
advisors, other disbursements incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, appealing, or
participating in a Proceeding (as hereinafter defined); bonds; all interest,
assessments, and other charges paid or payable in connection with or in respect
of the foregoing; and any federal, state, local, or foreign taxes imposed on
Executive as a result of the actual or deemed receipt of any payments pursuant
to this Section 6.5) (“Expenses”), demands, claims, damages, judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by
him, or on his behalf, in connection with the investigation, defense,
prosecution, settlement or appeal(s) of any threatened, pending or completed
action, suit, proceeding, alternative dispute resolution mechanism,
investigation, inquiry, or hearing (including any administrative hearing),
whether civil, criminal, administrative or investigative and to which Executive
was or is a party or other participant or is threatened to be made a party or
other participant (a “Proceeding”), or any claim, issue, or matter therein
(including any Proceeding brought by or in the right of any member of the
Company Group), by reason of or arising from the fact that Executive is or was a
director, officer, employee, agent, or fiduciary of the Company or of any other
member of the Company Group or, at the request of the Company, of any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise, or by reason of or arising from anything done or not done by
Executive in any such capacity or capacities, (including any Proceeding, or any
claim, issue, or matter therein, by reason of or arising from: any actual or
alleged breach by Executive of his fiduciary duty as a director or officer of
any member of the Company Group; the registration, purchase, sale, or ownership
of any securities of the Company or any fiduciary obligation owed with respect
thereto; or any misstatement or omission of material fact by the Company in
violation of any duty of disclosure imposed on the Company by any federal,
state, or foreign securities or common laws), provided that Executive acted in
good faith and in a manner that was not grossly negligent and Executive
reasonably believed to be in or not opposed to the best interests of the Company
or such other member of the Company Group, and, with respect to any criminal
Proceeding, had no reasonable cause to believe Executive’s conduct was unlawful.
Notwithstanding the foregoing, solely with respect to any Proceeding brought by
or in the right of the Company, the Company is not obligated to so indemnify
Executive in respect of any claim, issue, or matter in such Proceeding as to
which Executive shall have been adjudged to be liable to the Company, unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such Proceeding was brought shall determine upon application
that, despite such adjudication but in view of all the circumstances in the
Proceeding, Executive is fairly and reasonably entitled to indemnity for
Expenses and such other amounts which the Court of Chancery or such other court
shall deem proper. The Company also shall pay any and all Expenses incurred by
Executive as a result of Executive being called as a witness in connection with
any matter involving the Company, any other member of the Company Group, or any
of its or their respective officers or directors, provided that the Company
shall not be obligated to pay for any such attorney’s fees if there is no
appreciable risk of liability to Executive as a result of serving as such a
witness, provided further that, in such event, the Company (at its expense) will
provide Executive with reasonable access to the Company’s legal counsel for the
sole purpose of advising Executive in connection Executive’s serving as such a
witness. Without limiting the generality of the foregoing, the Company’s
covenants and obligations under this Section 6.5 include indemnifying and
holding harmless Executive against all Expenses incurred by or on behalf of
Executive in connection with, relating to, or arising from any Proceeding
initiated by Executive or by any member of the Company Group to enforce or
interpret this Section 6.5 or any rights of Executive to indemnification or
advancement of Expenses (whether hereunder, under any other agreement, under the
Company’s certificate of incorporation or bylaws (as now or hereafter in
effect), under any applicable laws, or otherwise), or for recovery under any
directors’ and officers’ liability insurance policies maintained by any member
of the Company Group, in each case if, and only if Executive prevails with
respect to any substantial issue or set of issues presented in such Proceeding.

 



Page 7

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(b) The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, or settlement, shall not create a presumption that Executive
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

 

(c) The Company shall pay any Expenses, judgments, penalties, fines,
settlements, and other liabilities incurred by Executive in investigating,
defending, settling or appealing any Proceeding described in this Section 6.5 in
advance of the final disposition of such Proceeding, as such Expenses,
judgments, penalties, fines, settlements, and other liabilities come due. The
Company shall promptly pay the amount of such Expenses, judgments, penalties,
fines, settlements, and other liabilities to Executive, but, in respect of
advances of Expenses, in no event later than ten (10) days following Executive’s
delivery to the Company of a written request for an advance pursuant hereto,
together with a reasonable accounting of such Expenses, and in respect of all
other indemnification payments, in no event later than thirty (30) days
following Executive’s delivery to Company of a written request therefor,
together with such reasonable accounting or other applicable supporting
information. Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 6.5(c) within ten (10) days after an
ultimate finding that Executive is not entitled to be indemnified by the Company
for such amounts. The Company shall make the advances contemplated by this
Section 6.5(c) regardless of Executive’s financial ability to make repayment,
and regardless whether indemnification of Executive by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 6.5(c) shall be unsecured and interest-free.

 

(d) The Company agrees that (i) during the Employment Period the Company will
maintain in full force and effect directors’ and officers’ liability insurance
that has a liability limit of not less than Ten Million Dollars ($10,000,000);
(ii) in such insurance policy or policies maintained by the Company, Executive
shall be named as an insured in such a manner as to provide the same rights and
benefits as are accorded to the most favorably insured of the Company’s officers
or directors, and (iii) such policy or policies shall include a “tail” for
coverage for claims made within a minimum of three (3) years following the end
of the Employment Period.

 

(e) The rights of Executive pursuant to this Section 6.5 shall be in addition to
any other rights Executive may now or hereafter have under the Company’s
certificate of incorporation or bylaws (as now or hereafter in effect), any
agreement, any vote of stockholders or directors, applicable law, or otherwise.
To the extent that a change in applicable law (whether by statute, judicial
decision, or otherwise) permits greater indemnification that would be afforded
currently under the Company’s certificate of incorporation or bylaws, applicable
law, any other agreement, or this Section 6.5, it is the intent of the Parties
that Executive enjoy by this Section 6.5 the greater benefits so afforded by
such change.

 

(f) No breach of this Agreement by Executive, in and of itself, shall relieve
the Company from any of its obligations or covenants pursuant to this Section
6.5.

 



Page 8

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

7 Termination of Employment

 

7.1 Termination Notice. For the purposes hereof, the term “Termination Notice”
means a written notice provided in accordance with Section 9.2 (x) by the
Company, with respect to any termination of Executive’s employment pursuant to
Section 7.3, 7.4, or7.5 or (y) by Executive with respect to any termination of
Executive’s employment pursuant to Section 7.6 or 7.7, as the case may be, that
(a) indicates the specific provision of this Agreement relied upon for such
termination, (b) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for the termination of
Executive’s employment under the provision so indicated, and (c) other than for
a termination pursuant to Section 7.3, specifies the effective date of the
termination, if such effective date is subsequent to the date of receipt of the
notice. The failure by the Company or Executive, as the case may be, to set
forth in a Termination Notice any fact or circumstance which contributes to a
showing of Cause (as defined in Section 7.4(b))) or Good Reason (as defined in
Section7.6(b)) does not waive any right of the Company or Executive,
respectively, hereunder, or preclude the Company or Executive, respectively,
from asserting such fact or circumstance in enforcing its or his rights
hereunder.

 

7.2 Termination Due to Death. The Executive’s employment with the Company
hereunder terminates automatically upon the death of Executive of Executive
during the Term.

 

7.3 Termination by Company due to Disability.

 

(a) The Company may terminate Executive’s employment hereunder due to Disability
only if (i) a majority of the Board determine in good faith that a Disability of
Executive has occurred (pursuant to the definition of Disability set forth in
Section7.3(b)), and (ii) subsequent (but not prior) to such determination the
Company provides a Termination Notice to Executive. In such event, Executive’s
employment with the Company terminates on the date (the “Disability Effective
Date”) thirty (30) days after the date on which Executive (or Executive’s legal
representative, if applicable) receives the Termination Notice, except that if
Executive resumes the full-time performance of Executive’s duties on or before
the Disability Effective Date, then the Termination Notice is of no force or
effect, the Executive’s employment with the Company does not terminate on the
Disability Effective Date, and the Company may not terminate Executive’s
employment for Disability in that particular instance.

 

(b) For the purposes hereof, the term “Disability” means Executive’s absence
from his duties with the Company on a full-time basis for one hundred eighty
(180) days during any period of twelve (12) consecutive months, or one hundred
and twenty (120) consecutive days, in each case solely as a result of incapacity
due to mental or physical illness and, at the end of such applicable period, the
determination in good faith by a Qualifying Doctor that such incapacity will
result in Executive’s continued inability to perform his services hereunder for
an additional period of not less than three (3) months from the date of such
determination. As used herein, “Qualifying Doctor” means an independent medical
doctor then-licensed to practice medicine in the State of California
specializing in the area to which Executive’s incapacity relates and who is
selected by the Company and approved by Executive (or Executive’s legal
representative, if applicable) (such approval not to be unreasonably withheld or
delayed by the Executive, or Executive’s legal representative, if applicable).
In connection with such determination, Executive or his legal representative or
any member of his family has the right to present to such medical doctor any
information or arguments as to Executive’s incapacity as he, she, or they deem
appropriate, including the opinion of Executive’s personal physician(s).

 



Page 9

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

7.4 Termination by Company for Cause

 

(a) The Company may terminate Executive’s employment with the Company for Cause
at any time by providing a Termination Notice and Board resolution described
below to Executive, if the Company and the Board comply with all of the
provisions of this Section 7.4:

 

(b) For the purposes hereof, “Cause” means:

 

(i) Executive’s conviction of a felony requiring intent under the laws of the
United States or any State thereof, after the exhaustion of all possible
appeals, or Executive entering a plea of nolo contendere to any charge of a
felony requiring intent under the laws of the United States or any State
thereof, in each case excluding any Limited Vicarious Liability (as hereinafter
defined). For the purposes hereof, “Limited Vicarious Liability” means any
liability that (x) is based on acts or omissions of the Company for which
Executive is responsible solely as a result of his offices with the Company,
where Executive was not directly involved in such acts or omissions and either
had no prior knowledge of such intended acts or omissions or upon obtaining any
such knowledge promptly acted reasonably and in good faith to attempt to prevent
the acts or omissions causing such liability, or (y) Executive did not have a
reasonable basis to believe that any applicable law was being violated by such
acts or omissions; or

 

(ii) a willful and substantial refusal by Executive to perform Executive’s
duties or responsibilities assigned to Executive in accordance with the terms of
this Agreement, but only if such duties or responsibilities so assigned to
Executive are not inconsistent with (x) Executive’s position as Senior Executive
Vice President of the Company, or (y) any of Executive’s duties or
responsibilities hereunder (including any such duties or responsibilities as set
forth in, or as contemplated by, Section3.1), and, in each case, excluding any
such failure by reason of death, Disability, or incapacity; or

 

(iii) any material and willful violation of any Written Policy of the Company
that is generally applicable to all employees or officers of the Company and
that results in a material negative effect on the business of the Company; or

 

(iv) Executive’s willful malfeasance in the performance of his duties hereunder
that has a material negative effect on the business of the Company; or

 

(v) Executive engaging in intentional acts of material fraud against the
Company.

 

(c) For the purposes hereof: (i) any act or omission (including any refusal or
violation) by Executive is “willful” only if the same is not in good faith and
is without the reasonable belief by Executive that such act or omission is in
the best interests of the Company; and (ii) any act or omission by Executive
based upon any authority granted pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company in each case is
presumed to be in good faith and in the best interests of the Company.

 

(d) For avoidance of doubt, “Cause” does not include (i) differences of opinion
with respect to strategy or implementation of business plans, (ii) the success
or lack of success of any such strategy or implementation, or (iii) any failure
to achieve any performance objectives, whether relating to Executive, the
Company, or otherwise.

 

(e) With respect to clauses (ii), (iii), and (iv) of Section 7.4(b), “Cause”
shall not exist unless (i) the Company, on or before the date one hundred twenty
(120) days after the first date on which any member of the Board has knowledge
of the act or omission alleged to constitute Cause, provides written notice to
Executive informing Executive of the Company’s intention to consider terminating
Executive’s employment hereunder for Cause and identifying the act or omission
alleged to constitute Cause, and (ii) Executive fails to cure such act or
omission (if capable of being cured) on or before the date thirty (30) days
after the date on which Executive receives such notice from the Company (such
thirty (30) day period, the “Cause Cure Period”).

 



Page 10

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(f) Notwithstanding anything to the contrary contained herein, no cessation of
Executive’s employment with the Company shall be deemed to be for Cause unless,
on or before the one year anniversary of the first date the Board has knowledge
of the act or omission alleged to constitute Cause, or if later, the last day of
the applicable Cause Cure Period, the Company delivers to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds
(2/3) of the entire Board (excluding Executive if he is a member thereof) at a
meeting called and held for such purpose (i) finding that, in the good faith
opinion of the Board, Executive is guilty of conduct constituting Cause
hereunder, and (ii) authorizing the termination of Executive’s employment for
Cause.

 

7.5 Termination by Company Without Cause. The Company may terminate Executive’s
employment with the Company Without Cause (as hereinafter defined) only by the
Company providing a Termination Notice to Executive. For the purposes hereof,
the term “Without Cause” means (a) without Cause, and (b) other than by reason
of the Executive’s death or Disability.

 

7.6 Termination by Executive for Good Reason

 

(a) Executive may terminate his employment with the Company for Good Reason only
by providing a Termination Notice to the Company on or before the date ninety
(90) days after the date on which Executive becomes aware of the act or omission
constituting Good Reason, which shall take effect only if the Company shall not
cure such basis for Good Reason within thirty (30) days following receipt of
such Termination Notice and, unless otherwise agreed to by the parties,
termination shall be effective upon the expiration of such cure period.

 

(b) For the purposes hereof, “Good Reason” means:

 

(i) a material reduction in Executive’s then-current Base Salary, or
then-current Target Bonus;

 

(ii) the material diminution, removal, or withdrawal of, or any other material
adverse change in, any of Executive’s authorities, duties, offices, positions,
powers, reporting relationships, responsibilities, or titles (as set forth in,
or as contemplated by, Sections 3.1 or 3.2, subject only to the Designated
Officers Exception and the Reporting Exception), including a reorganization or
other corporate transaction resulting in any entity directly or indirectly
controlling (as such concept is defined in Section 9.5(a)) the Company and
either (A) Executive is not the first, second, or third most senior executive
officer of the ultimate parent entity, or (B) Executive does not report solely
and directly to(x) the chief executive officer of the ultimate parent entity, or
(y) the President, if any, of the ultimate parent entity, or (z) the board of
directors of the ultimate parent entity;

 

(iii) the assignment to Executive of any authorities, duties, functions,
offices, positions, or responsibilities, that materially impair Executive’s
ability to function as the sole Senior Executive President of the Company (or
any other position in which Executive is then serving) or the assignment to
Executive of any duties that are materially inconsistent with any of the
provisions of Section 3.1 or 3.2;

 

(iv) the Company relocating Executive’s principal place of business more than
twenty-five (25) miles outside of the City of Los Angeles, California, excluding
any such relocation to a location that is closer to Executive’s then-current
primary residence than the location of Executive’s principal place of business
immediately prior to the occurrence of such relocation;

 

(v) any purported termination of Executive’s employment for Cause that is not
effected in compliance with Section 7.4, other than by reason of Executive’s
timely cure of such basis for Cause;

 

(vi) [RESERVED]; or

 



Page 11

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(vii) the Company failing to comply with Section 9.3; or any other breach of
this Agreement by the Company, including any other breach of Sections 3.1 or
3.2.

 

7.7 Termination by Executive Without Good Reason. Executive may terminate
Executive’s employment with the Company without Good Reason by providing a
Termination Notice to the Company that specifies an effective date that is not
less than thirty (30) days after the date on which Executive provides the
Termination Notice to the Company. The Company, after its receipt of the
Termination Notice, may elect to accelerate such effective date by providing
Executive with written notice of such acceleration, and in such event the
Termination Notice shall be effective as of the date specified in the Company’s
acceleration notice, and such acceleration, in and of itself, shall not
constitute a termination of Executive’s employment hereunder by the Company with
or without Cause.

 

8 Consequences of Termination or Non-Renewal

 

8.1 Certain Defined Terms. As used herein:

 

“Accrued Obligations” means the aggregate of: (a) Executive’s accrued Base
Salary through and inclusive of the Termination Date (disregarding any reduction
thereto in violation of this Agreement); (b) Executive’s accrued vacation pay
through and inclusive of the Termination Date; and (c) Executive’s business
expenses incurred through and inclusive of the Termination Date that have not
been reimbursed by the Company as of the Termination Date.

 

“eligible dependent” includes Executive’s spouse (or widow).

 

“Equity Compensation” means (i) the Options granted to Executive pursuant to
Section 5.4(a), (ii) the RSUs granted to Executive pursuant to Section 5.4(b),
and (iii) the Other Equity Awards.

 

“Medical Plan” means each of the Benefit Plans that provides dental, health,
hospitalization, life, medical, prescription, surgical, or vision benefits,
care, coverage, or insurance, or any similar benefits, care, coverage, or
insurance.

 

“Other Benefits” means all benefits, compensation, and rights, whether accrued,
earned, or vested, to which Executive is entitled as of the Termination Date
under the terms and conditions applicable to such benefits, compensation, and
rights, including death benefits, disability benefits, and all other benefits,
compensation, and rights pursuant to any of the Benefit Plans (including vested
stock options, restricted shares, restricted stock units).

 

“Other Equity Awards” means all equity compensation or other equity awards
granted by any member of the Company Group to Executive before, on, or after the
Effective Date (including restricted stock, restricted stock units, stock
appreciation rights, and stock options), excluding (i) the Options granted to
Executive pursuant to Section 5.4(a) and (ii) the RSUs granted to Executive
pursuant to Section 5.4(b).

 

“Prior Year Bonus” means Executive’s Performance Bonus earned for the fiscal
year immediately preceding the fiscal year in which the Termination Date occurs,
if such Performance Bonus has not been paid as of the Termination Date
(disregarding any reduction to the Target Bonus in violation of this Agreement);

 

“Pro Rata Bonus” means an amount equal to the product of (a)(i) if the
Termination Date occurs during the first fiscal year of the Term, one hundred
percent (100%) of the Performance Bonus determined in good faith by the Company
pursuant to Section 5.3, and (ii) if the Termination Date occurs after the end
of the first fiscal year of the Term, one hundred percent (100%) of the
Performance Bonus earned by Executive for the immediately preceding completed
fiscal year prior to the fiscal year in which the Termination Date occurs, in
each case, multiplied by (b) a fraction, the numerator of which is the number of
days elapsed through and inclusive of the Termination Date in the fiscal year in
which Executive’s employment is terminated, and the denominator of which is 365.

 



Page 12

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

“Termination Date” means (a) if Executive’s employment is terminated by reason
of death: the date of the Executive’s death; (b) if Executive’s employment is
terminated for Disability: the Disability Effective Date; (c) if Executive’s
employment is terminated for any other reason, the date of Executive’s
“separation from service” as such term is defined under Section 409A (“Section
409A” is defined in Section 8.8).

 

“Unvested Equity” means the portion of the Equity Compensation that is unvested
as of the Termination Date, after taking into account any acceleration of
vesting based on the prior occurrence of any acceleration events specified
hereunder.

 

8.2 Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or due to Executive’s Disability, then:

 

(a) Executive (or Executive’s beneficiary or estate) is entitled to receive or
otherwise to be provided, and the Company shall pay or provide to Executive (or
to Executive’s beneficiary or estate):

 

(i) The aggregate of the following, in a single lump sum, on or before the date
thirty (30) days after the Termination Date: (A) the Accrued Obligations, (B)
the Prior Year Bonus, and (C) the Pro Rata Bonus; and

 

(ii) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan;

 

(b) Subject to timely execution of a Release pursuant to Section 8.6 and
compliance with Exhibit “A”, (i) the portion of the Equity Compensation that
would have vested in the twelve (12) month period following the Termination Date
had Executive’s employment with the Company continued, shall automatically and
immediately vest and become exercisable; and (ii) any such accelerated Equity
Compensation shall remain outstanding and be exercisable, to the extent
applicable, for a period of twelve (12) months from the later of the Termination
Date or the date the award first becomes vested and exercisable, but in all
events no later than the applicable term for each such award, and (iv) all
restrictions on the portion of the Equity Compensation that is vested as of the
Termination Date (or during the twelve (12) month period following the
Termination Date) shall automatically and immediately lapse.

 

(c) All Unvested Equity (after giving effect to Section 8.2(b)) shall be
forfeited as of the Termination Date.

 

8.3 Termination by the Company for Cause; Termination by Executive without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, then:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) The Accrued Obligations, in a single lump sum, on or before the date thirty
(30) days after the Termination Date, and

 

(ii) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan; and

 



Page 13

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(iii) All vested and Unvested Equity shall be forfeited effective as of the
Termination Date.

 

8.4 Termination by the Company Without Cause; Termination by Executive for Good
Reason. If Executive’s employment is terminated by the Company Without Cause or
by Executive for Good Reason, then:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) The aggregate of the following, in a single lump sum, on or before the date
thirty (30) days after the Termination Date: (A) the Accrued Obligations; and
(B) Prior Year Bonus;

 

(ii) Subject to timely execution of a Release pursuant to Section 8.6 and
compliance with Exhibit “A”, continued payment of Executive’s annual Base Salary
(disregarding any reduction thereto in violation of this Agreement) and Pro Rata
Bonus for the period from the Termination Date through the lesser of twelve (12)
months or the period through and inclusive of the last day of the Term as if
Executive’s employment had not terminated (the “Continuation Period”), payable
to Executive in accordance with the Company’s generally applicable payroll
practices for senior executive officers, but not less frequently than in equal
monthly installments (with the Pro-Rata Bonus being paid at the same time Annual
Bonuses are paid to other senior executives); and

 

(iii) The timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable Benefit Plan; and

 

(b) Subject to timely execution of a Release pursuant to Section 8.6 and
compliance with Exhibit “A”, (i) all Unvested Equity shall automatically and
immediately become vested and exercisable in full on the Termination Date, (ii)
any such accelerated Equity Compensation, to the extent permitted by (x)
applicable law and (y) the 2016 EIP, shall remain outstanding and be
exercisable, to the extent applicable, for a period of six (6) months from the
later of the Termination Date or the date the award first becomes vested and
exercisable, but in all events no later than the applicable term for each such
award; and (iv) all restrictions on the Equity Compensation shall automatically
and immediately lapse.

 

(c) Subject to timely execution of a Release pursuant to Section 8.6 and
compliance with Exhibit “A”, during the period starting on the Termination Date
and ending on and inclusive of the earlier of (i) the date, if any, on which
Executive is eligible under an employee welfare plan of another employer to
receive benefits substantially equivalent to the benefits provided under the
Medical Plans, and (ii) the end of the Continuation Period, Executive and his
eligible dependents shall be entitled, at the Company’s sole cost and expense,
to continue participation in all Medical Plans in which such Executive and his
eligible dependents were participating as of the Termination Date, at the same
levels as existed as of the Termination Date, except that if Company is unable
to provide coverage under the Medical Plans, then the Company shall notify
Executive on a timely basis to allow Executive to obtain COBRA benefits and
shall reimburse Executive, on a monthly basis for the Continuation Period, an
amount equal to the applicable COBRA premium for the Executive and his eligible
dependents, on a “tax grossed-up basis, and it shall be Executive’s
responsibility to elect and maintain medical coverage under COBRA.

 



Page 14

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

8.5 Non-Renewal. If this Agreement is not terminated before the last day of the
Term and prior to that date the Company and Executive do not (i) enter into a
mutually acceptable extension of this Agreement, or (ii) enter into a new
agreement relating to Executive’s employment with the Company to have effect
after such date, or (iii) otherwise agree to continue Executive’s employment
with the Company after such date without the benefit of an agreement relating to
such employment, then this Agreement shall automatically end on the last day of
the Term, and in such event:

 

(a) Executive is entitled to receive or otherwise to be provided, and the
Company shall pay or provide to Executive:

 

(i) the aggregate of the following, in a single lump sum, on or before the date
thirty (30) days after the effective date of such termination: (x) the Accrued
Obligations and (y) any unpaid Prior Year Bonus;

 

(ii) a Performance Bonus for the completed portion of the final fiscal year of
the Term calculated pursuant to and payable in accordance with Section 5.3 and

 

(iii) the timely payment or timely provision of the Other Benefits in accordance
with the terms and conditions of the applicable plan.

 

(b) Any Unvested Equity shall be immediately forfeited and any outstanding
vested portion of the Equity Compensation, to the extent permitted under (x)
applicable law and (y) the 2016 EIP, shall remain outstanding and be
exercisable, to the extent applicable, for a period of six (6) months from the
later of the last day of the Term or the date the award first becomes
exercisable, but in all events no later than the applicable term for each such
award.

 

8.6 Release. In connection with any termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason, each of the Company and
Executive shall execute and deliver a Mutual General Release in the form and
substance of attached hereto as Exhibit “B” (a “Release”) and the Executive’s
right to payment of the amounts specified in Sections 8.4(a)(ii), 8.4(b) and
8.4(c)shall be subject to Executive’s execution (without revocation) of such a
Release within sixty (60) days after the Termination Date.

 

8.7 No Mitigation. Executive is not required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise. The Company shall not reduce the amount of any payment or benefit
provided for herein by any compensation that Executive earns from another
employer or from any other employment or from rendering services to or for the
benefit of any other person or entity (including self-employment).

 

8.8 Compliance with Section 409A. Unless otherwise expressly provided, any
payment of compensation by Company to Executive, whether pursuant to this
Agreement or otherwise, shall be made no later than the fifteenth (15th) day of
the third (3rd) month (i.e., 2½ months) after the later of the end of the
calendar year or the Company’s fiscal year in which Executive’s right to such
payment vests (i.e., is not subject to a “substantial risk of forfeiture” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). For purposes of this Agreement, termination of employment
shall be deemed to occur only upon “separation from service” as such term is
defined under Section 409A. Each payment and each installment of any severance
payments provided for under this Agreement shall be treated as a separate
payment for purposes of application of Section 409A. To the extent any amounts
payable by the Company to the Executive constitute “nonqualified deferred
compensation” (within the meaning of Section 409A) such payments are intended to
comply with the requirements of Section 409A, and shall be interpreted in
accordance therewith. Neither Party individually or in combination may
accelerate, offset or assign any such deferred payment, except in compliance
with Section 409A. No amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A, including a six (6) month delay
of termination payments made to specified employees of a public company, to the
extent then applicable. Executive shall have no discretion with respect to the
timing of payments except as permitted under Section 409A. Any Section 409A
payments which are subject to execution of a Release which may be executed
and/or revoked in a calendar year following the calendar year in which the
payment event (such as termination of employment) occurs shall commence payment
only in such following calendar year as necessary to comply with Section 409A.
All expense reimbursement or in-kind benefits subject to Section 409A provided
under this Agreement or, unless otherwise specified in writing, under any
Company program or policy, shall be subject to the following rules: (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during one calendar year may not affect the benefits provided during any other
year; (ii) reimbursements shall be paid no later than the end of the calendar
year following the year in which Executive incurs such expenses, and Executive
shall take all actions necessary to claim all such reimbursements on a timely
basis to permit the Company to make all such reimbursement payments prior to the
end of said period, and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit. It is the
intent of the Company that the provisions of this Agreement and all other plans
and programs sponsored by the Company be interpreted to comply in all respects
with Section 409A, however, the Company shall have no liability to Executive, or
any successor or beneficiary thereof, in the event taxes, penalties or excise
taxes may ultimately be determined to be applicable to any payment or benefit
received by Executive or any successor or beneficiary thereof, nor for reporting
in good faith any payment of benefit as subject to Section 409A.

 



Page 15

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

9 Additional Provisions

 

9.1 Entire Agreement; No Oral Amendments. This Agreement and the Confidentiality
Agreement (including all exhibits and schedules attached hereto and thereto)
together set forth the compete, entire, and final agreement between the Company
and Executive relating to the subject matter hereof and terminates, cancels, and
supersedes any and all prior agreements, communications, contracts,
representations, or understandings, in each case whether oral or written,
between the Company and Executive relating to the subject matter hereof. No
amendment, modification, or supplement to this Agreement is valid, binding, or
enforceable unless the same is in writing and executed and delivered on behalf
of the Company and by Executive.

 

9.2 Notices. Each notice or other communication relating to this Agreement, in
order to be effective, must be in writing, must be sent to the applicable
address indicated below for the recipient (or to the then-most recent address of
which the recipient has notified the sender in writing in accordance herewith),
and must be sent, all costs, expenses, and fees prepaid by the sender, by (a)
personal delivery, (b) first class registered mail, return receipt requested, or
(c) a nationally recognized courier service that provides proof of delivery
(e.g., FedEx, UPS) for delivery on the first business day immediately following
the day on which the notice or other communication is deposited with the courier
service. Each notice or communication given in accordance herewith is deemed
effective: (i) upon actual receipt when delivered personally or by courier
service, or (ii) three (3) business days after the date on which the notice or
communication is deposited with the United States Postal Service, if sent by
first class registered mail (or any earlier date evidenced by the proof of
delivery).

 

If to the Company: to the attention of the Chairman of the Board, at the address
of Company’s principle place of business.

 

If to Executive: to the address listed as Executive’s primary residence in the
human resource records and to Executive’s principle place of business.

 

9.3 Successors

 

(a) This Agreement is personal to Executive and Executive may not assign or
delegate this Agreement without the prior written consent of the Company. This
Agreement inures to the benefit of and is enforceable by Executive’s legal
representatives, heirs, or legatees.

 

(b) The Company may not assign or delegate this Agreement without the prior
written consent of Executive, except that the Company may assign or delegate
this Agreement to any successor (whether direct or indirect, whether by
purchase, merger, consolidation, operation of law, or otherwise) to all or
substantially all of the business or assets of the Company, subject to the
condition that the successor, no later than fifteen (15) days after the
occurrence of such succession, executes and delivers to Executive an instrument
in from and substance acceptable to Executive (such approval not to be
unreasonably withheld) pursuant to which the successor explicitly assumes and
agrees to perform, comply with, and otherwise be bound by this Agreement in the
same manner and to the same extent that the Company would be required to do so
if no such succession had occurred. Subject to the immediately preceding
sentence, this Agreement is binding upon and inures to the benefit of the
Company and its permitted successors and permitted assigns. As used in this
Agreement, the term “Company” means the Company as hereinbefore defined and any
successor to its business or assets as aforesaid that assumes and agrees to
perform this Agreement, whether by operation of law or otherwise.

 



Page 16

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(c) Without limiting the provisions of Section 7.6, any purported assignment or
delegation in violation of this Section 9.3 is null and void ab initio and of no
force or effect.

 

9.4 Severability. If any provision of this Agreement is determined to be
illegal, invalid, or unenforceable, then such determination does not affect the
legality, validity, or enforceability of the other provisions of this Agreement,
all of which remain in full force and effect. Each of the Company and Executive
agrees that in the event of any such determination the Company and Executive
will negotiate to modify this Agreement so as to effect the original intent of
the Company and Executive as close as possible to the fullest extent permitted
by applicable law.

 

9.5 Certain Interpretative Matters

 

(a) For the purposes of this Agreement: (i) the term “Affiliate” means, with
respect to a specified entity (the “specified entity”), at any particular time,
any other present or future person or entity that at such time, directly or
indirectly, controls, is under common control with, or is controlled by, the
specified entity; and the term “control” (and, with correlative meanings, the
terms “under common control with” and “controlled by) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management or policies of any entity, whether through ownership of voting
securities, by contract, or otherwise); (ii) the terms “herein,” “hereof,”
“hereto,” “hereunder,” and terms of similar import refer to this Agreement in
its entirety and not to any particular provision; (iii) the term “include” (and
its grammatical variations) is not limiting; and (iv) the term “or” is not
exclusive. The headings of the Sections and other subdivisions of this Agreement
are for convenience only, do not constitute a part of this Agreement, and are of
no force or effect in connection with the construction or the interpretation of
this Agreement. Except where expressly provided otherwise, each reference herein
to an Article, Section, or other subdivision, or to an Exhibit or Schedule, is a
reference to the applicable Article, Section, or other subdivision of, or
exhibit or schedule to, this Agreement.

 

(b) In the event of any inconsistency or conflict between any of the provisions
of this Agreement and any of the provisions of any of the Benefit Plans or any
other award, code, form, plan, policy, or program of the Company (including the
2016 EIP and any Award Agreement (as defined in the 2016 EIP)), the provisions
of this Agreement control and govern. No provision in any of the Benefit Plans
or in any other award, code, form, plan, policy, or program (including the 2016
EIP and any Award Agreement (as defined in the 2016 EIP)) related to a violation
thereof being grounds for termination, or similar language, will result in a
“cause” termination unless such violation is also Cause under this Agreement and
the provisions hereof are complied with, and the foregoing applies even if
Executive signs an acknowledgement or otherwise agrees to the provisions of such
Benefit Plan or other policy, code, plan, or program (including the 2016 EIP and
any Award Agreement (as defined in the 2016 EIP)). If any ambiguity or question
of interpretation or of construction arises in connection with or relating to
this Agreement, each of the Company and Executive agrees that this Agreement is
to be interpreted and construed as if jointly drafted by both the Company and
Executive and that no presumption or burden of proof is to arise favoring or
disfavoring the Company or Executive by virtue of the authorship of any
provision of this Agreement.

 

9.6 Survival. The following provisions survive the expiration or termination of
the Employment Period and the Term: (including any termination by reason of
Executive’s breach of this Agreement): Section 6.5, Article 8, and this Article
9.

 



Page 17

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

9.7 Chosen Law. The laws of the State of California (excluding any conflict of
laws principles of that State that would result in the application of the laws
of any jurisdiction other than the State of California) govern all matters in
connection with, relating to, or arising from this Agreement.

 

9.8 Authority. The Company represents and warrants that (a) it has the full
corporate power and authority to execute, deliver, and perform this Agreement,
and (b) the execution, delivery, and performance of this Agreement has been duly
and validly authorized.

 

9.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which constitutes an original and all of which together constitute one and
the same instrument. A manually executed counterpart of this Agreement delivered
by means of e-mail as a Portable Document Format file (“.pdf”) (or in any
present or future file format intended to preserve the original graphic and
pictorial appearance of a document), or by means of facsimile transmission,
constitutes the valid and effective execution and delivery of this Agreement for
all purposes and has the same force and effect for all purposes as the personal
delivery of a manually executed counterpart bearing an original ink signature.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 18

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

By signing below, each of the Company and Executive acknowledges that it or he
has carefully read, fully understands, and accepts and agrees to be bound by the
provisions of this Agreement.

 

  LIVEXLIVE MEDIA, INC.       By: /s/ Robert S. Ellin   Name:  Robert S. Ellin  
Its: CEO and Chairman       MICHAEL BEBEL      

/s/ Michael Bebel

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT BETWEEN LIVEXLIVE AND MICHAEL BEBEL]

 



Page 19

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

Schedule “1”

 

Outside Activities, Investments and Board Positions

 

1)Advisory Board – BWG Strategy Group

 

2)Company Advisor – Road Nation

 

3)Involvement in Make-A-Wish Foundation

 

4)Involvement in Chai Life Line Charity

 

[END OF SCHEDULE “1”]

 



Page 20

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

Schedule 5.1(b)

 

All terms used but not defined in this Schedule 5.1(b) have the respective
meanings given to them in the Employment Agreement dated January 28, 2019
between LiveXLive Media, Inc. and Michael Bebel to which this Schedule is
attached and made a part of.

 

For the purposes of this Agreement, the term “Salary Increase Event” means the
first to occur of the following:

 

(1) (a) the initial closing of the first to occur of the following:

 

(i) the next debt financing of the Company following the Effective Date from
which the Company receives gross proceeds of not less than [***] Dollars
($[***]) (including any issuance (or series of related issuances) of debt
securities of the Company or any borrowing of loans by the Company); or

 

(ii) the next sale (or series of related sales) by the Company of any of its
Equity Securities (as hereinafter defined) following the Effective Date from
which the Company receives gross proceeds of not less than [***] Dollars
($[***]), including the aggregate amount of debt securities converted into the
Equity Securities issued upon conversion or cancellation of promissory notes,
excluding the conversion or cancellation of (A) any convertible promissory notes
held as of the Effective Date by Trinad Capital Master Fund Ltd. (i.e., the 6%
convertible notes issued to Trinad Capital Master Fund Ltd. on February 21,
2017, October 27, 2017, and December 5, 2017 described in Item 13 of the
Company’s Form 10-K filed with the U.S. Securities and Exchange Commission for
the fiscal year ending March 31, 2018) or (B) any convertible promissory notes
held as of the Effective Date by any of JGB Partners, LP, JGB Capital, LP, and
JGB (Cayman) Finlaggan Ltd.

 

(b) As used herein, the term “Equity Securities” means (i) the Company’s common
stock or preferred stock (in each case whether now existing or hereafter
created), (ii) securities conferring the right to purchase the Company’s common
stock or preferred stock, or (iii) securities convertible into, or exercisable
or exchangeable for (with or without additional consideration) the Company’s
common stock or preferred stock;

 

(2) (a) the Company or any other member of the Company Group (as applicable, the
“Company Licensee”) executing written agreements (including any “short form”
written agreement or any written “memorandum of understanding” that in each case
is intended to be binding on the parties thereto) with not less than [***]
([***]) Majors (as hereinafter defined) pursuant to which, among other things,
the applicable Major grants to the Company Licensee a license to do all of the
following: (i) exploit by means of “streaming” sound recordings and audiovisual
works owned or controlled by that Major, and (ii) exploit by means of
“streaming” live performances (whether such “streaming” is audio-only,
visual-only, or audiovisual)of recording artists (e.g., musicians or vocalists)
whose recording services (or the results and proceeds thereof) are subject to an
agreement with the applicable Major, and (iii) make and exploit by means of
“streaming” sound recordings and audiovisual works embodying performances of
recording artists whose recording services (or the results and proceeds thereof)
are subject to an agreement with the applicable Major, including “live”
performances rendered by such recording artists. For the purposes hereof, the
term “streaming” includes (x) delivering a recording (including any sound
recording or audiovisual work) by means of digital transmission where such
transmission occurs substantially contemporaneously with the performance of the
particular recording, (y) “streaming” on an interactive basis (including “on
demand” streaming) or on a noninteractive basis, or (z) any method of
“streaming” using technology intended to enable the end user to make streaming
cache reproductions on a local device for offline playback.

 

(b) As used herein, the term “Major” means (i) [***], (ii) [***], (iii) [***],
(iv) any material Affiliate of any of the Persons identified in clauses (i),
(ii), or (iii) above (it being agreed that material Affiliates of such Persons
include (x) in respect of [***]: [***], [***], and [***]; and (y) in respect of
[***]: [***], [***], [***], [***], and [***]); or (iv) any successors or assigns
of any of the Persons identified in clauses (i), (ii), (iii), or (iv) above.
Without limiting the generality of the foregoing, if any of the corporate names
listed in clauses (i), (ii), or (iii) above are incorrect, then the particular
reference is deemed to refer to the respective parent entity that operates the
business commonly known as “[***]”, “[***]”, or “[***]”, as the case may be;

 



Page 21

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

(3) the Company or any other member of the Company consummating a transaction
(or series of related transactions) (including any merger (including any reverse
merger), consolidation, or acquisition (including any purchase of securities or
any purchase of assets)) pursuant to which the Company (or such other member of
the Company Group, if applicable), acquires all or substantially all of the
assets or securities of any Person that controls, manages, operates, or owns,
any video programming service (whether such service is distributed or
transmitted by any “multichannel video programming distributor” (within the
meaning of the Communications Act of 1934, as amended), using IP technology (or
any successor thereto), or otherwise) that has annual gross revenue in excess of
[***] Dollars ($[***]) as of the date on which the transaction (or series of
related transactions) is consummated; or

 

(4) the Company, or any other member of the Company Group, consummating a
multi-year, slate transaction (or a series of related transactions) with respect
to [***] ([***]) or more events with (a) [***], (b) any Affiliate of [***], or
(c) any successor or assign of any of the foregoing the principle terms of which
are substantially the same as, or more favorable to the Company than, the
principle terms under consideration as of the Effective Date.

 

(5) the Company, or any other member of the Company Group, consummating a
transaction (or a series of related transactions) (including any merger
(including any reverse merger), consolidation, or acquisition (including any
purchase of securities or any purchase of assets)) pursuant to which the Company
(or any other member of the Company Group) acquires all or substantially all of
the assets or securities of [***].

 

[END OF SCHEDULE 5.1(b)]

 



Page 22

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

EXHIBIT “A”

 

[FORM OF]

 

CONFIDENTIALITY, NON-INTERFERENCE AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with,
LiveXLive Media, Inc., a Nevada Corporation (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following. All initially capitalized terms used but not defined herein have the
respective meanings given to such terms in the Employment Agreement between the
Company and me dated January 28, 2019, as amended (the “Employment Agreement”)

 

1 Confidential Information

 

1.1 Company Group Information. I acknowledge that, during the course of my
employment, I will have access to non-public information about the Company and
its direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the five (5) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company
or except as expressly permitted herein, any Confidential Information that I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company, or except as permitted herein,
or as otherwise necessary to fulfill my duties to the Company. For the purposes
hereof, “Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential. I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, without limitation, proposals and development work for television
programs, formats, copyright works, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, without limitation, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that are, or become, publicly known through no unauthorized disclosure by
me, (ii) any of the foregoing items lawfully disclosed to me free of restriction
from a source that was not legally or contractually prohibited from disclosing
such item, or (iii) any of the foregoing items or other information that I had
or owned prior to my employment with the Company. Notwithstanding anything to
the contrary contained herein, I am permitted to disclose any Confidential
Information if and to the extent I am required to do so by, or pursuant to any
order of, any court, tribunal, or other governmental, judicial, arbitral,
administrative, or regulatory authority, agency, or instrumentality. In the
event I am so required to disclose any Confidential Information, I will, if
permitted pursuant to applicable law, give the Company prompt notice thereof so
that the Company Group, at its sole cost and expense, may seek an appropriate
protective order and/or waive compliance with the confidentiality provisions of
this Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Confidentiality Agreement”).

 



Page 23

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

1.2 Former Employer Information. I represent that my performance of all of the
terms of this Confidentiality Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.

 

2 Developments

 

2.1 Developments Retained and Licensed. I hereby represent and warrant that
there are not any developments, original works of authorship, improvements, or
trade secrets which were created or owned by me prior to the commencement of the
Employment Period (collectively referred to as “Prior Developments”). If the
foregoing representation and warranty is breached, and during any period during
which I perform or performed services for the Company both before or after the
date hereof (the “Assignment Period”), I incorporate or have incorporated into a
Company product, program, service or other work a Prior Development owned by me
or in which I have an interest, then I hereby grant the Company a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Development, to the extent of my
interest therein, as part of or in connection with such product, program,
service or work.

 

2.2 Assignment of Developments. I hereby assign to the Company all my right,
title and interest throughout the world (if any) in and to any and all (i)
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (ii)
trademarks, service marks, trade dress, logos, titles and working titles,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) copyrightable works,
all copyrights, and all applications, registrations and renewals in connection
therewith, (iv) trade secrets and confidential business information (excluding
general industry knowledge and contacts) and all ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
technology, systems, and business and marketing plans and proposals, (v) rights
in and to computer software (including object code, source code, data and
related documentation), (vi) Internet Web sites, including domain name
registrations and content and software included therein, (vii) other proprietary
rights, including, without limitation, original works of authorship, content,
dialogue, plots, scripts, scenarios, music programming, formats, graphics,
productions, products, programs, services, concepts, moral rights, rights to
characters, actions, acts, gags, routines, materials, ideas, names, likeness,
image, personality, publicity etc., (viii) rights to exploit, collect
remuneration for, and recover for past infringements of any of the foregoing and
(ix) copies and tangible embodiments thereof (in whatever form or medium),
whether or not patentable or registrable under copyright or similar laws, which
I may solely or jointly conceive or develop or reduce to practice or cause to be
conceived or developed or reduced to practice, or have conceived or developed or
reduced to practice or have caused to be conceived or developed or reduced to
practice, during the Employment Period, whether or not during regular working
hours, in each case only if the applicable item (A) relates at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of the Company; (B) results from or relates
to any work performed by me for the Company; or (C) is developed through the use
of Confidential Information and/or resources of the Company (collectively
referred to as “Developments”). I further acknowledge that all Developments
which are or were made by me (solely or jointly with others) during the
Assignment Period are “works made for hire” as to my contribution (to the
greatest extent permitted by applicable law) for which I am, in part,
compensated by my salary, unless regulated otherwise by law, but that, in the
event any such Development is deemed not to be a work made for hire, I hereby
assign any right, title and interest throughout the world in any such
Development to the Company or its designee. If any Developments cannot be
assigned, I hereby grant to the Company an exclusive, assignable, irrevocable,
perpetual, worldwide, sublicenseable (through one or multiple tiers),
royalty-free, unlimited license to use, make, modify, sell, offer for sale,
reproduce, distribute, create derivative works of, publicly perform, publicly
display and digitally perform and display such work in any media now known or
hereafter known. Outside the scope of my service, whether during or after my
employment with the Company, I agree not to (x) modify, adapt, alter, translate,
or create derivative works from any such work of authorship or (y) merge any
such work of authorship with other Developments. To the extent rights related to
paternity, integrity, disclosure and withdrawal (collectively, “Moral Rights”)
may not be assignable under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I hereby
irrevocably waive such Moral Rights in and to all or any Developments and
consent to any action of the Company Group that would violate such Moral Rights
in the absence of such consent. I understand that the provisions of this
Non-Interference Agreement requiring assignment of Inventions to the Company do
not apply to any invention which qualifies fully under the provisions of Section
2870 of the California Labor Code (attached hereto as Schedule A). I will advise
the Company promptly in writing of any inventions that I believe meet the
criteria in Section 2870 of the California Labor Code and I bear the full burden
of proving to the Company Group that an invention qualifies fully under Section
2870 of the California Labor Code. I acknowledge receipt of this Confidentiality
Agreement and of written notification of the provisions of Section 2870 of the
California Labor Code.

 



Page 24

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

2.3 Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company at all
times. I agree not to remove such records from the Company’s place of business
except as expressly permitted by Company policy, which may, from time to time,
be revised at the sole election of the Company for the purpose of furthering the
business of the Company.

 

2.4 Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company in the Developments and any copyrights, patents, trademarks, service
marks, database rights, domain names, mask work rights, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments which the Company shall
deem necessary in order to apply for, obtain, maintain and transfer such rights
and in order to assign and convey to the Company the sole and exclusive right,
title and interest in and to such Developments, and any intellectual property or
other proprietary rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the Assignment Period until the
expiration of the last such intellectual property right to expire in any country
of the world; provided, however, the Company shall reimburse me for my
reasonable expenses incurred in connection with carrying out the foregoing
obligation. If the Company is unable because of my mental or physical incapacity
or unavailability for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Developments or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead only to execute and file any such
applications or records and only to do all other lawfully permitted acts to
further the application for, prosecution, issuance, maintenance or transfer of
letters patent or registrations thereon with the same legal force and effect as
if originally executed by me. I hereby waive and irrevocably quitclaim to the
Company any and all claims, of any nature whatsoever, which I now or hereafter
have for past, present or future infringement of any and all proprietary rights
assigned to the Company hereunder.

 

3 Returning Company Group Documents. I agree that, at the time of termination of
my employment with the Company for any reason, or earlier if reasonably
requested, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.

 



Page 25

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

4 Disclosure of Agreement. As long as it remains in effect, I will disclose the
existence of this Confidentiality Agreement to any prospective employer,
partner, co-venturer, investor, or lender prior to entering into an employment,
partnership, or other business relationship with such person or entity.

 

5 Restrictions on Interfering

 

5.1 Non-Interference. During the period of my employment with the Company (the
“Employment Period”) and the Post-Termination Non-Interference Period, I shall
not, directly or indirectly for my own account or for the account of any other
individual or entity, engage in Interfering Activities.

 

5.2 Definitions. For purposes of this Confidentiality Agreement:

 

(a) “Business Relation” shall mean any current or prospective client, customer,
licensee, account, supplier or other business relation of the Company Group, or
any such relation that was a client, customer, licensee, account, supplier, or
other business relation within the six (6) month period prior to the expiration
of the Employment Period, in each case, to whom I provided services, or with
whom I transacted business.

 

(b) “Interfering Activities” means (A) encouraging, soliciting, or inducing, or
in any manner attempting to encourage, solicit, or induce, any Person employed
by, or providing consulting services to, any member of the Company Group (each,
a “Restricted Associate”) to terminate such Person’s employment or services (or
in the case of a consultant, materially reducing such services) with the Company
Group, provided that the foregoing shall not be violated by general advertising
not targeted at employees or consultants of any member of the Company Group; or
(B) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group. Notwithstanding the foregoing, for the purposes hereof the
term “Interfering Activities” excludes my taking all or any of the following
actions, whether for my account or benefit or for the account or benefit of any
other Person: (x) hiring any Restricted Associate or engaging any Restricted
Associate to otherwise render services (whether consulting or otherwise), so
long as in connection therewith I do not knowingly encourage, induce, or
solicit, or knowingly attempt to encourage, induce, or solicit, the respective
Restricted Associate in violation of the above clause (A) of this definition;
(y) engaging in, accepting, or otherwise conducting business with any Business
Relation, so long as in connection therewith I do not knowingly encourage,
solicit, or induce, or knowingly attempt to encourage, solicit, or induce, the
respective Business Relation in violation of the above clause (C) of this
definition; or (z) communicating, or any Person at my direction communicating,
to any Persons, including, without limitation, any Restricted Associate or any
Business Relation, by any means, method, media, or format now or hereafter known
(including, without limitation, via any present or future social media service,
such as, without limitation, LinkedIn, Facebook, or Twitter), any change in my
employment, including, but not limited to, the cessation of my employment with
the Company or my employment with any Person other than the Company.

 

(c) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust (charitable or
non-charitable), unincorporated organization, or other form of business entity.

 

(d) “Post-Termination Non-Interference Period” means the period commencing on
the date of the termination of my employment with the Company for any reason and
ending on the twelve (12) month anniversary of such date of termination.

 



Page 26

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

6 Reasonableness of Restrictions. I acknowledge and recognize the highly
competitive nature of the Company’s business, that access to Confidential
Information renders me special and unique within the Company’s industry, and
that I will have the opportunity to develop substantial relationships with
existing and prospective clients, accounts, customers, consultants, contractors,
investors, and strategic partners of the Company Group during the course of and
as a result of my employment with the Company. In light of the foregoing, I
recognize and acknowledge that the restrictions and limitations set forth in
this Confidentiality Agreement are reasonable and valid in geographical and
temporal scope and in all other respects and are essential to protect the value
of the business and assets of the Company Group. I acknowledge further that the
restrictions and limitations set forth in this Confidentiality Agreement will
not materially interfere with my ability to earn a living following the
termination of my employment with the Company and that my ability to earn a
livelihood without violating such restrictions is a material condition to my
employment with the Company.

 

7 Independence; Severability; Blue Pencil. Each of the rights enumerated in this
Confidentiality Agreement shall be independent of the others and shall be in
addition to and not in lieu of any other rights and remedies available to the
Company Group at law or in equity. If any of the provisions of this
Confidentiality Agreement or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of this Confidentiality Agreement, which shall be given full effect
without regard to the invalid portions.

 

8 Injunctive Relief. I expressly acknowledge that any breach or threatened
breach of any of the terms and/or conditions set forth in this Confidentiality
Agreement may result in substantial, continuing, and irreparable injury to the
members of the Company Group. Therefore, I hereby agree that, in addition to any
other remedy that may be available to the Company, any member of the Company
Group shall be entitled to seek injunctive relief, specific performance, or
other equitable relief by a court of appropriate jurisdiction in the event of
any breach or threatened breach of the terms of this Confidentiality Agreement
without the necessity of posting of a bond.

 

9 General Provisions.

 

9.1 Governing Law. Except where preempted by federal law, all matters in
connection with, relating to, or arising from this Confidentiality Agreement,
including, without limitation, the validity, interpretation, construction, and
performance of this Confidentiality Agreement, is governed by and is to be
construed under the laws of the state of California applicable to agreements
made and to be performed in that state, without regard to conflict of laws rules
of the State of California that would result in the application of the laws of
any jurisdiction other than the state of California.

 

9.2 Entire Agreement. This Confidentiality Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions and communications between the
Company and me relating to the same. No modification or amendment to this
Confidentiality Agreement, nor any waiver of any rights under this
Confidentiality Agreement, will be effective unless in writing and signed and
delivered by each of the Company and me. Any subsequent change or changes in my
duties, obligations, rights, or compensation will not affect the validity or
scope of this Confidentiality Agreement.

 

9.3 Successors and Assigns. Sections 9.3(b) and 9.3(c) of the Employment
Agreement are incorporated into this Confidentiality Agreement by reference,
mutatis mutandis. Notwithstanding anything to the contrary contained in the
Employment Agreement or in this Confidentiality Agreement, the Company is
prohibited from assigning or delegating all or any portion of this
Confidentiality Agreement except in compliance with this Section 9.12 in
connection with an assignment or delegation of the Employment Agreement that is
effected in compliance with Sections 9.3(b) and 9.3(c) of the Employment
Agreement. Subject to the two immediately preceding sentences, this
Confidentiality Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be binding upon and for
the benefit of the Company, its successors, and its assigns.

 

9.4 Survival. The provisions of this Confidentiality Agreement shall survive the
termination of my employment with the Company and/or the assignment, in
compliance with the requirements hereof, of this Confidentiality Agreement by
the Company to any successor in interest or other assignee, in each case subject
to the temporal limitations contained herein.

 

9.5 Construction. Each party hereto has had an adequate opportunity to have this
Confidentiality Agreement reviewed by counsel. If an ambiguity or question of
intent or interpretation arises, this Confidentiality Agreement shall be
construed as if drafted jointly by the parties hereto. This Confidentiality
Agreement shall be construed without regard to any presumption, rule or burden
of proof regarding the favoring or disfavoring of any party hereto by virtue of
the authorship of any of the provisions of this Confidentiality Agreement. In
the event any of the provisions of this Confidentiality Agreement conflict with
any of the provisions of the Employment Agreement, the respective provisions of
the Employment Agreement govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 27

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

I, Michael Bebel, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the date set forth below:

 

  MICHAEL BEBEL     Date: January 28, 2019 /s/ Michael Bebel   (Signature)

 

ACCEPTED AND AGREED TO:       LIVEXLIVE MEDIA, INC.       By: /s/ Robert S.
Ellin   Name:  Robert S. Ellin   Its: CEO and Chairman        

Date: February 4, 2019

 

 

[SIGNATURE PAGE TO CONFIDENTIALITY, NON-INTERFERENCE AND INVENTION ASSIGNMENT
AGREEMENT BETWEEN LIVEXLIVE AND MICHAEL BEBEL]


 



Page 28

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

SCHEDULE A

 

SECTION 2870 of the CALIFORNIA LABOR CODE

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

 

“(a) any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 



Page 29

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

EXHIBIT “B”

 

[FORM OF]

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (this “Release”), is entered into as of the date
of the last signature below, by and between LiveXLive Media, Inc. (the
“Company”) and Michael Bebel (“Executive”) and is executed by each of the
Company and Executive pursuant to Article 8 of that certain Employment
Agreement, dated January 28, 2019[, as amended] (the “Employment Agreement”), by
and between the Company and Executive. Capitalized terms used in this Release
without definition shall have the meanings ascribed thereto in the Employment
Agreement. Executive and the Company sometimes are referred to herein
collectively as the “Parties” and each individually as a “Party”. The Company
and Executive agree as follows:

 

1 Release by Executive. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, devisees, legatees, executors, administrators,
legal or personal representatives, trustees, assigns, and successors
(individually and collectively, the “Executive Parties”), and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges the Company, and each of its Affiliates, subsidiaries, divisions, or
parents,, past and present, and each of them, as well as their respective
predecessors, assignees, successors, directors, officers, stockholders,
partners, representatives, attorneys, agents or employees, past or present, or
any of them (individually and collectively, the “Company Parties”), from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected, that Executive has ever
had, or now has, or ever will have, against the Company Parties by reason of any
and all acts, omissions, conditions, events, circumstances, or facts existing,
occurring, or failing to occur at any time through the date of Executive’s
execution of this Release that directly or indirectly arise out of, relate to,
or are connected in any way with Executive’s employment by, services to (whether
as an employee, officer, director, or otherwise), or separation from, all or any
of the Company Parties, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, California Labor Code Section 132a,
the California Family Rights Act, or any other federal, state or local law,
regulation or ordinance relating to employment (the foregoing, as modified by
the following clause, collectively, the “Executive Released Claims”); except
that notwithstanding anything to the contrary herein, the release set forth in
this Section 1 expressly excludes, and shall not alter, limit, release, apply
to, or otherwise affect, and the term Executive Released Claims shall not
include; (a) the obligations and covenants of the Company and the rights of
Executive in each case that, directly or by implication, survive the termination
of Executive’s employment with the Company pursuant to Section [9.6] of the
Employment Agreement; (b) any claim that is prohibited from being released as a
matter of law; (c) Executive’s rights to tail indemnification or contribution,
whether pursuant to the governance documents of any of the Company Parties
(including, without limitation, pursuant to any certificate of incorporation,
bylaws or any written agreements) or Section [6.5] of the Employment Agreement
(d) any rights or claims of Executive as a stockholder of the Company; (e) any
vested rights or vested benefits under ERISA or under any Benefit Plan; (f)
workers’ compensation benefits; and (g) any claims arising after the date of
Executive’s execution of this Release.

 

2 It is a condition hereof, and it is the Parties’ intention in the execution of
this Release, that the release set forth in Section 1 above shall be effective
as a bar to each and all of the Executive Released Claims, and in furtherance of
this intention, Executive, on behalf of himself and each and all of the other
Executive Parties, hereby waives any and all rights and benefits conferred upon
him by Section 1542 of the California Civil Code, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 



Page 30

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

3 ADEA Waiver. Executive expressly acknowledges and agrees that by entering into
this Release, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges and agrees that:

 

3.1 In return for this Release, he will receive consideration beyond that which
he was already entitled to receive before entering into this Release;

 

3.2 He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

 

3.3 He was given a copy of this Release on [_________], and informed that he had
twenty-one (21) days within which to consider this Release, that changes
(whether material or otherwise) will not restart the 21-day period;

 

3.4 Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

3.5 He was informed that he has seven (7) days following the date of execution
of this Release in which to revoke this Release, and this Release will become
null and void if Executive so elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven (7)-day
revocation period. In the event that Executive exercises his right of
revocation, neither the Company nor Executive will have any obligations under
this Release.

 

4 Release by Company. The Company, on behalf of itself and each and all of the
other Company Parties, hereby acknowledges full and complete satisfaction of and
releases and discharges each and all of the Executive Parties from and with
respect to any and all claims, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected, that all or any of the
Company Parties have ever had, or now have, or ever will have, against all or
any of the Executive Parties by reason of any and all acts, omissions,
conditions, events, circumstances, or facts existing, occurring, or failing to
occur at any time through the date of the Company’s execution of this Release
that directly or indirectly arise out of, relate to, or are connected with
Executive’s employment by, services to (whether as an employee, officer,
director, or otherwise), or separation from, all or any of the Company Parties
(the foregoing, as modified by the following clause, collectively, the “Company
Released Claims”); except that notwithstanding anything to the contrary herein,
the release set forth in this Section 4 expressly excludes, and shall not alter,
limit, release, apply to, or otherwise affect, and the term Company Released
Claims shall not include (a) the obligations of Executive that survive the
termination of Executive’s employment with the Company pursuant to Section [9.6]
of the Employment Agreement and that certain Confidentiality, Non-Interference,
and Invention Assignment Agreement dated [*] between the Company and Executive;
and (b) any claims arising after the date of the Company’s execution of this
Release.

 

5 It is a condition hereof, and it is the Parties’ intention in the execution of
this Agreement, that the release set forth in Section 4 above shall be effective
as a bar to each and all of the Company Released Claims, and in furtherance of
this intention, the Company, on behalf of itself and each and all of the other
Company Parties, hereby waives any and all rights and benefits conferred upon
the Company Parties by Section 1542 of the California Civil Code, which
provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 



Page 31

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

6 No Transferred Claims. Executive represents and warrants to the Company, that
he has not heretofore assigned or transferred to any person or entity any of the
Executive Released Claims or any part or portion thereof. The Company represents
and warrants to Executive that it has not heretofore assigned or transferred to
any person or entity any of the Company Released Claims or any part or portion
thereof.

 

7 Miscellaneous.

 

7.1 Section Headings. The section headings contained in this Release are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Release.

 

7.2 Governing Law. All matters in connection with, relating to, or arising from
this Release shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to the principles of conflicts
of law thereof (to the extent that the application of the laws of another
jurisdiction would be required thereby).

 

7.3 Amendments. This Release may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by Executive and the Company or, in the case of a waiver, by the Party
waiving compliance.

 

7.4 Waivers

 

(a) Except as otherwise provided herein, no action taken pursuant to this
Release, including any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Release. Any term, covenant, agreement, obligation, undertaking, condition,
representation or warranty under this Release may be waived at any time by the
Party which is entitled to the benefit thereof, but only by a written notice
signed by such Party expressly waiving such term, covenant, agreement,
obligation, undertaking, condition, representation or warranty.

 

(b) The failure of any Party to insist, in any one or more instances, upon
performance of the terms or conditions of this Release shall not be construed as
a waiver or relinquishment of any right granted hereunder or of the future
performance of any such term, covenant or condition. No waiver on the part of
any Party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, shall preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 

7.5 Severability. Any provision of this Release which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Release, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
Parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.

 

7.6 Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, and it will not be necessary in making proof of
this Release or the terms of this Release to produce or account for more than
one of such counterparts. All counterparts shall constitute one and the same
instrument. Each Party may execute this Release via a facsimile (or transmission
of a PDF file) of a counterpart of this Release. In addition, facsimile or PDF
signatures of authorized signatories of any Party shall be valid and binding and
delivery of a facsimile or PDF signature by any Party shall constitute due
execution and delivery of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 32

Emp / M Bebel / LIVX / v08 (2019.01.28)

 

 

IN WITNESS WHEREOF, each of the Company and Executive has executed this Release
as of the respective date set forth below.

 

 

LIVEXLIVE MEDIA, INC.       By:           Name:                    Its:        
MICHAEL BEBEL           (signature)

 

[SIGNATURE PAGE TO MUTUAL RELEASE OF CLAIMS BETWEEN LIVEXLIVE AND MICHAEL BEBEL]

 

 

Page 33

Emp / M Bebel / LIVX / v08 (2019.01.28)



 

